DETAILED ACTION
Status of the Application
Claims 43-60 are currently pending in the instant application.  Claims 1-42 have been cancelled.  Claims 43-60 are newly added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 44 and 60 are drawn to a hierarchical polymer electrolyte comprises a polyacrylonitrile (PAN) fiber membrane having pores and a gelatin material grafted with polyacrylamide (PAM) arranged in the pores.  Claims 44 and 60 correspond to claims 12 and 20 which were previously withdrawn, but are now cancelled.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 44 and 60 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The rejection of claims 1, 4, 10, 11, 13-15 and 23-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on November 22, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43, 45-47, 49-51, 54 and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2012/0009331) in view of Zhou et al., In Situ Synthesis of a Hierarchical All-Solid-State Electrolyte Based on Nitrile Materials for High-Performance Lithium-Ion Batteries, Advanced Energy Materials, Volume 5, Issue 15, May 15, 2015.
Regarding claim 43, Kwon et al. teaches an energy storage apparatus comprising: 
an anode (anode 110 and 111) including an anode material, the anode material including zinc (Zn) (para. [0032]); 
a cathode (cathode 120 and 121) including a cathode material, the cathode material including manganese oxide (MnO2) (para. [0032]); 
a polymer electrolyte (second electrolyte layer 132; paras. [0013] and [0042]) adjacent to each of the anode material and the cathode material (Fig. 6); and 

Modified Kwon et al. is silent regarding an energy storage apparatus wherein the electrolyte is a hierarchical polymer structure.  Zhou et al. teaches that is known in the art to have an energy storage apparatus wherein the electrolyte is a hierarchical polymer structure (Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte of modified Kwon et al. to include a hierarchical polymer structure as taught by Zhou et al. in order to create an electrolyte exhibiting high room-temperature ionic conductance, high lithium ion transference number, favorable mechanical strength, excellent safety, and good flexibility (Zhou et al., Abstract).  As a result of the instant modification, modified Kwon et al. is representative of an energy storage apparatus hierarchical polymer electrolyte adjacent to each of the anode material and the cathode material; an encapsulation arranged to encapsulate the anode material, the cathode material, and the hierarchical polymer electrolyte; wherein the combination of the anode, the cathode, the hierarchical polymer electrolyte, and the encapsulation is mechanically flexible; and wherein the anode, the cathode, the hierarchical polymer electrolyte, and the encapsulation are in solid state.
Regarding claim 45, modified Kwon et al. teaches an energy storage apparatus wherein the wherein the hierarchical polymer electrolyte (Kwon et al., second electrolyte layer 132) is sandwiched between the anode material and the cathode material (Kwon et al., Fig. 6).
Regarding claim 46, modified Kwon et al. teaches an energy storage apparatus wherein the cathode further includes a flexible carrier (corresponds to cathode current collector), and the cathode material is arranged on the flexible carrier (Kwon et al., para. [0040]).
Regarding claim 47, modified Kwon et al. teaches an energy storage apparatus wherein the flexible carrier comprises a current collector (Kwon et al., para. [0040]).  
Regarding claim 49, modified Kwon et al. teaches an energy storage apparatus wherein the flexible carrier forms part of the encapsulation (the flexible carrier/current collector is within the encapsulation; and, therefore, forms part of the encapsulation; Fig. 6).  
Regarding claim 50, modified Kwon et al. teaches an energy storage apparatus wherein the cathode further includes a flexible carrier (corresponds to cathode current 
Regarding claim 51, modified Kwon et al. teaches an energy storage apparatus wherein the flexible carrier comprises a current collector (Kwon et al., Fig. 6).  
Regarding claim 53, modified Kwon et al. teaches an energy storage apparatus wherein the flexible carrier forms part of the encapsulation (the flexible carrier/current collector is within the encapsulation; and, therefore, forms part of the encapsulation; Fig. 6).  
Regarding claim 54, modified Kwon et al. teaches an energy storage apparatus wherein the anode material is a zinc film (Kwon et al., para. [0032]).  
Regarding claim 56, modified Kwon et al. teaches an energy storage apparatus wherein the cathode, the anode, and the hierarchical polymer electrolyte are arranged in a multi-layer stack form (Kwon et al., Fig. 6).
Regarding claim 57, modified Kwon et al. teaches an energy storage apparatus wherein the energy storage apparatus is a rechargeable solid-state battery (Kwon et al., Title; Abstract; para. [0013]).  
Regarding claim 58, modified Kwon et al. teaches an (Fig. 6; para. [0040]), and the first and second flexible carrier forms at least part of the encapsulation (the first and second flexible carriers/current collectors are within the encapsulation; and, therefore, form part of the encapsulation).

Claim 48 is are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. in view of Zhou et al.as applied to claim 46 above, and further in view of Fang et al. (US 2012/0100203).  
Regarding claim 48, modified Kwon et al. is silent regarding an energy storage apparatus wherein the flexible carrier comprises carbon nanotube (CNT) paper.  However, Fang et al. teaches that it is known in the art for an energy storage apparatus to have a flexible carrier (first component that provides electrical conductivity) that comprises carbon nanotube (CNT) paper (the carbon nanotube sheets of Fang et al. corresponds to the claimed carbon nanotube (CNT) paper (paras. [0165] and [0204]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode flexible carrier/current collector of Kwon et al. by replacing it with carbon nanotube (CNT) paper as taught by Fang et al. because the carbon nanotubes hold a large amount of materials, achieve ultra-high loading of particle materials and maintains the grain size of the materials (Fang et al., para. [0007]).  

Claim 52 is are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. in view of Zhou et al.as applied to claim 50 above, and further in view of Fang et al. (US 2012/0100203).  
Regarding claim 52, modified Kwon et al. is silent regarding an energy storage apparatus wherein the flexible carrier comprises carbon nanotube (CNT) paper.  However, Fang et al. teaches that it is known in the art for an energy storage apparatus to have a flexible carrier (first component that provides electrical conductivity) that .  

Claim 55 is are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. in view of Zhou et al.as applied to claim 55 above, and further in view of Vereecken et al. (US 2012/0100203).  
Regarding claim 55, modified Kwon et al. is silent regarding an energy storage apparatus wherein the cathode material is MnO2/C composite or MnO2/CNT composite.  However, Vereecken et al. teaches that it is known in the art for an energy storage apparatus to have a cathode material that is a MnO2/CNT composite (Abstract; para. [0091]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode material of modified Kwon et al. by incorporating a MnO2/CNT composite as taught by Vereecken et al. or by replacing the cathode material of modified Kwon et al. with a MnO2.  
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2012/0009331) in view of Vereecken et al. (US 2012/0100203) and Zhou et al., In Situ Synthesis of a Hierarchical All-Solid-State Electrolyte Based on Nitrile Materials for High-Performance Lithium-Ion Batteries, Advanced Energy Materials, Volume 5, Issue 15, May 15, 2015.
Regarding claim 59, Kwon et al. teaches a rechargeable solid-state battery (Kwon et al., Title; Abstract; para. [0013]) comprising: 
an anode (anode 110 and 111) including an anode material, the anode material including zinc (Zn) (para. [0032]); 
a cathode (cathode 120 and 121) including a cathode material, the cathode material including manganese oxide (MnO2) (para. [0032]); 
a polymer electrolyte (second electrolyte layer 132; paras. [0013] and [0042]) adjacent to each of the anode material and the cathode material (Fig. 6); and 
an encapsulation (protective coating 140) arranged to encapsulate the anode material, the cathode material, and the polymer electrolyte; wherein the combination of the anode, the cathode, the hierarchical polymer electrolyte, and the encapsulation is mechanically flexible {para. [0027] teaches that the cable-type secondary battery has flexibility and free shape adaptation, and thus may be applied to various shapes of portable devices.  As a result, one of ordinary skill in the art will appreciate that the battery (and, therefore, the anode, the cathode, the electrolyte and the encapsulation) is mechanically flexible.  Additionally, one of ordinary skill in the art can appreciate that aside from the teachings of para. [0027] of Kwon all objects have some degree of flexibility.  Because Kwon et al. teaches an energy storage apparatus comprising the 
Modified Kwon et al. is silent regarding an energy storage apparatus wherein the cathode material is MnO2/C composite or MnO2/CNT composite.  However, Vereecken et al. teaches that it is known in the art for an energy storage apparatus to have a cathode material that is a MnO2/CNT composite (Abstract; para. [0091]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode material of modified Kwon et al. by incorporating a MnO2/CNT composite as taught by Vereecken et al. or by replacing the cathode material of modified Kwon et al. with a MnO2/CNT composite as taught by Vereecken et al. because the carbon nanotubes within the composite will increase the electric conductivity of the cathode material (Vereecken et al., para. [0058]).  
Modified Kwon et al. is silent regarding an energy storage apparatus wherein the electrolyte is a hierarchical polymer structure.  Zhou et al. teaches that is known in the art to have an energy storage apparatus wherein the electrolyte is a hierarchical polymer structure (Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte of modified Kwon et al. to include a hierarchical polymer structure as taught by Zhou et al. in order to create an electrolyte exhibiting high room-temperature ionic conductance, high lithium ion transference number, favorable mechanical strength, excellent safety, and good flexibility (Zhou et al., Abstract).  As a result of the instant hierarchical polymer electrolyte adjacent to each of the anode material and the cathode material; an encapsulation arranged to encapsulate the anode material, the cathode material, and the hierarchical polymer electrolyte; wherein the combination of the anode, the cathode, the hierarchical polymer electrolyte, and the encapsulation is mechanically flexible are all taught.  

Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive.
Applicant argues
It is the Office’s position that Zhou teaches a battery with a hierarchical all-solid-state electrolyte for a high performance lithium-ion batteries and that one of ordinary skill in the art would understand that the benefits can be realized in all secondary batteries, including the secondary battery of Kwon et al.  Under no circumstance should an examiner accept as persuasive a bare statement or opinion that the element shown in the prior art is not an equivalent embraced by the claim limitation (MPEP 2184).  As a result, the instant rejections are being maintained.  
Applicants argue:  Claims 44 and 60 recite that “the hierarchical polymer electrolyte comprises a polyacrylonitrile (PAN) fiber membrane having pores and a gelatin material grafted with polyacrylamide (PAM) arranged in the pores”, which is a specific implementation of a hierarchical polymer electrolyte in the embodiment of Figure 9.  While the claims recite a “gelatin material”, the Applicant submits that this is a specific implementation of a polymer electrolyte, which corresponds to the elected species. 
It is the Office’s position as stated the Election/Restrictions section above that claims 44 and 60 are drawn to a hierarchical polymer electrolyte comprising a polyacrylonitrile (PAN) fiber membrane having pores and a gelatin material grafted with polyacrylamide (PAM) arranged in the pores.  Claims 44 and 60 correspond to claims 12 and 20 which were previously withdrawn, but are now cancelled.  As a result, claims 44 and 60 will not be examined on the merits.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724